DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126z” has been used to designate both a zero degree phase adjustment hole in the first mounting bracket 120 of fig. 3A and a hole in the second mounting bracket 140 of fig. 3B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
An adjustment pin 134 is not shown in Figs. 8B, 9B, 10B, 11B as mentioned in para [0051], line 7
Item “146z” is not shown in drawings as mentioned in para [0052], lines 2 and 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Item “c” in Fig. 1A
Items “a”, “d”, “L1”, “L3” in Fig. 1B
Item “124e2” in Fig. 3A
Items “144e1” and “144e2” Fig. 3B
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0039]: “bc = ad - de + bc” does not make sense
Para [0047], line 1: “The first mounting bracket 140” should read “The first mounting bracket 120”
Para [0058], line : “the kit 100” should read “the antenna mount kit 100”
Para [0062], line 7-8: “through the an antenna adjustment hole 145” should read “through the antenna adjustment hole 145”
Para [0065], line 6: “a pin 134” should read “an adjustment pin 134”  
Appropriate correction is required.

Claim Objections
Claims 4, 10, 14 and 19 are objected to because of the following informalities:
Claim 4, line 2: “the adjustable bracket” should  read “the at least one adjustable bracket”
Claim 10, line 3-4: “the adjustable bracket” should  read “the at least one adjustable bracket”
Claim 14, line 3: “a zero degree tilt angle” should read “the zero degree tilt angle” because the phrase was recited in claim 3 which claim 14 depends from.
Claim 19, line 28: “rotating the adjustable bracket and locking plate” should read “rotating the adjustable bracket and the locking plate”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each phase adjustment hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the first plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the first plurality of phase adjustment holes”.
Claim 1 recites the limitation "the one or more of the phase adjustment holes" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means one or more of the first plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “one or more of the first plurality of phase adjustment holes”.
Claim 1 recites the limitation "wherein the number of phase adjustment holes in the adjustable bracket does not equal the number of phase adjustment holes in the first mounting bracket" in line 16-17.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “wherein number of the second plurality of phase adjustment holes in the at least one adjustable bracket does not equal number of the first plurality of phase adjustment holes in the first mounting bracket”.
Claim 1 recites the limitation "each of the phase adjustment holes" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the second plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the second plurality of phase adjustment holes”.
Claim 1 recites the limitation "each of antenna adjustment holes" in line 20.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the second set of antenna adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the second set of antenna adjustment holes”.
Claim 1 recites the limitation "a respective antenna adjustment hole of the second mounting bracket" in line 20-21.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “a respective antenna adjustment hole of the first set of antenna adjustment holes”.
Claim 1 recites the limitation "aligns with one of the phase adjustment holes of the adjustable bracket" in line 28-29.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “aligns with one of the second plurality of phase adjustment holes”.
Claim 1 recites the limitation "the slot of the second mounting bracket, and 25Attorney Docket No. 9833-4305 (4305) one of the phase adjustment holes of the first mounting bracket such that when the adjustment bolt is received through the aligned phase adjustment holes and the slot" in line 29-31.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the arcuate slot of the second mounting bracket, and 25Attorney Docket No. 9833-4305 (4305) one of the first plurality of phase adjustment holes such that when the adjustment bolt is received through the aligned phase adjustment holes and the arcuate slot”.
Claims 2-13 inherit the indefiniteness of claim 1 and subsequently rejected.

Claim 2 recites the limitation "wherein the phase adjustment holes of the first mounting bracket and the adjustable bracket" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “wherein the phase adjustment holes of the first plurality of phase adjustment holes and of the second plurality of phase adjustment holes”.
Claim 5 recites the limitation "wherein the first mounting bracket comprises 12 phase adjustment holes" in line 1-2. It is not clear if Applicant means the first plurality of phase adjustment holes recited in claim 1 comprises 12 phase adjustment holes or these are different phase adjustment holes. For the purpose of examination, Examiner interprets it as “wherein the first plurality of phase adjustment holes comprises 12 phase adjustment holes”.
Claim 6 recites the limitation " wherein the phase adjustment holes" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “wherein the phase adjustment holes of the first plurality of phase adjustment holes”.
Claim 7 recites the limitation " wherein the adjustable bracket comprises 13 phase adjustment holes" in line 1-2. It is not clear if Applicant means the second plurality of phase adjustment holes recited in claim 1 comprises 13 phase adjustment holes or these are different phase adjustment holes. For the purpose of examination, Examiner interprets it as “wherein the second plurality of phase adjustment holes comprises 13 phase adjustment holes”.
Claim 8 recites the limitation " wherein the second mounting bracket and the adjustable bracket each comprise 4 antenna adjustment holes" in line 1-2. It is not clear if Applicant means the first set of antenna adjustment holes and the second set of antenna adjustment holes recited in claim 1 each comprise 4 antenna adjustment holes or these are different antenna adjustment holes. For the purpose of examination, Examiner interprets it as “wherein the first set of antenna adjustment holes and the second set of antenna adjustment holes each comprise 4 antenna adjustment holes”.
Claim 9 recites the limitation "wherein the antenna adjustment holes of the second mounting bracket" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “wherein the antenna adjustment holes of the first set of antenna adjustment holes”.
Claim 10 recites the limitation "wherein the antenna adjustment holes of the adjustable bracket" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “wherein the antenna adjustment holes of the second set of antenna adjustment holes”.
Claim 12 recites the limitation "one of the phase adjustment holes of the first mounting bracket, the slot of the second mounting bracket, and one of the phase adjustment holes of the adjustment bracket" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “one of the first plurality of phase adjustment holes, the arcuate slot of the second mounting bracket, and one of the second plurality of phase adjustment holes”.
Claim 13 recites the limitation "align with one of the phase adjustment holes on the adjustable bracket" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “align with one of the second plurality of phase adjustment holes”.

Claim 15 recites the limitation "each phase adjustment hole" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the first plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the first plurality of phase adjustment holes”.
Claim 15 recites the limitation "the one or more of the phase adjustment holes" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means one or more of the first plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “one or more of the first plurality of phase adjustment holes”.
Claim 15 recites the limitation "each of the phase adjustment holes" in line 20.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the second plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the second plurality of phase adjustment holes”.
Claim 15 recites the limitation "each of antenna adjustment holes" in line 22.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the second set of antenna adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the second set of antenna adjustment holes”.
Claim 15 recites the limitation "a respective antenna adjustment hole of the second mounting bracket" in line 23-24.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “a respective antenna adjustment hole of the first set of antenna adjustment holes”.
Claim 15 recites the limitation "aligns with one of the phase adjustment holes of the adjustable bracket" in line 30-31.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “aligns with one of the second plurality of phase adjustment holes”.
Claim 15 recites the limitation "the slot of the second mounting bracket, and 25Attorney Docket No. 9833-4305 (4305) one of the phase adjustment holes of the first mounting bracket such that when the adjustment bolt is received through the aligned phase adjustment holes and the slot" in line 31-34.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the arcuate slot of the second mounting bracket, and 25Attorney Docket No. 9833-4305 (4305) one of the first plurality of phase adjustment holes such that when the adjustment bolt is received through the aligned phase adjustment holes and the arcuate slot”.
Claim 15 recites the limitation "wherein the adjustment pin is inserted through the antenna adjustment holes of the second mounting bracket and the adjustable bracket corresponding to a length of the antenna, and the 28Attorney Docket No. 9833-4305 (4305) adjustment bolt is inserted through one phase adjustment hole of the first mounting bracket, the slot of the second mounting bracket, one phase adjustment hole of the adjustable bracket, and the phase adjustment hole of the locking plate to lock the antenna at the corresponding desired tilt angle" in line 35-40.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “wherein the adjustment pin is inserted through the antenna adjustment holes of the first set and the second set of antenna adjustment holes corresponding to a length of the antenna, and the 28Attorney Docket No. 9833-4305 (4305) adjustment bolt is inserted through one of the first plurality of phase adjustment holes, the arcuate slot of the second mounting bracket, one of the second plurality of phase adjustment holes, and the at least one phase adjustment hole of the locking plate to lock the antenna at the corresponding desired tilt angle”.
Claims 16-18 inherit the indefiniteness of claim 15 and subsequently rejected.

Claim 16 recites the limitation "one of the phase adjustment holes of the first mounting bracket, the slot of the second mounting bracket, and one of the phase adjustment holes of the adjustment bracket" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “one of the first plurality of phase adjustment holes, the arcuate slot of the second mounting bracket, and one of the second plurality of phase adjustment holes”.
Claim 17 recites the limitation "wherein the phase adjustment holes" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “wherein the phase adjustment holes of the first plurality of phase adjustment holes and of the second plurality of phase adjustment holes”.
Claim 18 recites the limitation "wherein the phase adjustment holes of the first mounting bracket and the adjustable bracket" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “wherein the phase adjustment holes of the first plurality of phase adjustment holes and of the second plurality of phase adjustment holes”.

Claim 19 recites the limitation "each phase adjustment hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the first plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the first plurality of phase adjustment holes”.
Claim 19 recites the limitation "the one or more of the phase adjustment holes" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means one or more of the first plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “one or more of the first plurality of phase adjustment holes”.
Claim 19 recites the limitation "each of the phase adjustment holes" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the second plurality of phase adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the second plurality of phase adjustment holes”.
Claim 19 recites the limitation "each of antenna adjustment holes" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means each of the second set of antenna adjustment holes previously recited or something different. For the purpose of examination, Examiner interprets it as “each of the second set of antenna adjustment holes”.
Claim 19 recites the limitation "a respective antenna adjustment hole of the second mounting bracket" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “a respective antenna adjustment hole of the first set of antenna adjustment holes”.
Claim 19 recites the limitation "aligns with one of the phase adjustment holes of the adjustable bracket, the slot of the second mounting bracket, and one of the phase adjustment holes of the first mounting bracket such that when the adjustment bolt is received through the aligned phase adjustment holes and the slot" in line 24-27.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “aligns with one of the second plurality of phase adjustment holes, the arcuate slot of the second mounting bracket, and one of the first plurality of phase adjustment holes such that when the adjustment bolt is received through the aligned phase adjustment holes and the arcuate slot”.
Claim 19 recites the limitation "one of the phase adjustment holes of the adjustable bracket and the phase adjustment hole of the locking plate align with the slot of the second mounting bracket and one of the phase adjustment holes of the first mounting bracket" in lines 29-31.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “one of the second plurality of phase adjustment holes of the adjustable bracket and the at least one phase adjustment hole of the locking plate align with the arcuate slot of the second mounting bracket and one of the first plurality of phase adjustment holes of the first mounting bracket”.
Claim 19 recites the limitation "slot" in line 32.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the arcuate slot”.
Claim 20 inherit the indefiniteness of claim 19 and subsequently rejected.

Claim 20 recites the limitation "removing the adjustment bolt from the phase adjustment holes and slot to unlock the antenna from a set tilt angle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “removing the adjustment bolt from the aligned phase adjustment holes and the arcuate slot to unlock the antenna from a set tilt angle”.
Claim 20 recites the limitation "rotating the adjustable bracket and locking plate around the center pivot point such that the same or a different phase adjustment hole of the adjustable bracket and the phase adjustment hole of the locking plate align with the slot of the second mounting bracket and the same or a different phase adjustment hole of the first mounting bracket for a different desired tilt angle" in lines 4-7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “rotating the adjustable bracket and the locking plate around the center pivot point such that the same or a different phase adjustment hole of the second plurality of phase adjustment holes of the adjustable bracket and the at least one phase adjustment hole of the locking plate align with the arcuate slot of the second mounting bracket and the same or a different phase adjustment hole of the first plurality of phase adjustment holes of the first mounting bracket for a different desired tilt angle”.
Claim 20 recites the limitation "slot" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the arcuate slot”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/Examiner, Art Unit 2845